Citation Nr: 0013368	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  00-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine 
with involvement of the neck, shoulders, arms, and hands.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine with radiculopathy of the right leg.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for myofibrositis 
of the right shoulder area.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


REMAND

The appellant served on active duty from November 1950 to 
October 1960.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from November 1997 and April 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs Regional Office (VARO).

In March 2000, a videoconference hearing was conducted on the 
issues in this case.  At that time, the appellant and his 
representative agreed that the issues were best 
recharcterized as claims for degenerative disc disease and 
degenerative joint disease of the cervical and lumbar spine.  
However, VARO previously denied these claims in January 1992.  
No appeal was filed and this decision became final.  We note 
that a final rating determination is not subject to revision 
upon the same factual basis, 38 U.S.C.A. § 7104 (West 1991), 
38 C.F.R. § 20.1100 (1999), and, under pertinent law and 
regulations, as interpreted by the United States Court of 
Appeals for Veterans Claims, the Board may not reopen and 
review a previously denied claim unless new and material 
evidence is received.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 
140 (1991).
According to 38 C.F.R. § 3.156(a) (1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

To ensure full compliance with due process requirements, 
remand is necessary so that the appellant may be informed of 
the pertinent laws and regulations governing reopening of 
claims, and so that VARO may consider the claims, in the 
first instance, on the basis of whether new and material 
evidence has been submitted to reopen the claims for service 
connection.  Bernard v. Brown, 4 Vet.App. 384 (1993).

The Board defers consideration of the claims for increase as 
they are inextricably intertwined with the claims for service 
connection.

Accordingly, the case is REMANDED to VARO for the following 
action:

1.  VARO should consider the following 
claims:  Whether new and material 
evidence has been submitted to reopen the 
claim for service connection for 
degenerative disc disease and 
degenerative joint disease of the 
cervical spine with involvement of the 
neck, shoulders, arms, and hands; and 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for degenerative disc 
disease and degenerative joint disease of 
the lumbosacral spine with radiculopathy 
of the right leg.

2.  Thereafter, if any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
statement of the case that includes the 
laws and regulations pertaining to 
reopening claims and given the 
opportunity to respond thereto.


If in order, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


